Title: From Alexander Hamilton to John Jay, 4 June 1794
From: Hamilton, Alexander
To: Jay, John



Philadelphia June 4th1794
My Dear Sir

The session of Congress is about to close much better than I expected. All mischievous measures have been prevented and several good ones have been established. Among these additional provisions of revenue & some of force are not the least important.
But as more immediately connected with the objects of your mission you will learn with satisfaction that the bill which had passed the senate before you left this for punishing and preventing practices contrary to neutrality has become a law, with only one material alteration, the rejection of the clause which forbade the selling of prizes. I now consider the Executive and the Judiciary as armed with adequate means of repressing the fitting out of Privateers, the taking commissions, or inlisting in foreign service, the unauthorised undertaking of military expeditions &c.
At Charlestown some considerable irregularities have lately happened. But means have been taken and are in train which will no doubt arrest their progress & correct the evil.
I believe it would be useful for you to collect and communicate exact information with regard to the usage of Europe as to permitting the sale of prizes in neutral countries. If this should be clearly against the toleration of the practice, the Executive might still perhaps disembarrass itself.
Men’s minds have gotten over the irritation by which they were some time since possessed, and if G Britain is disposed to justice peace and conciliation the two countries may still arrive at a better understanding than has for some time subsisted between them. Is there not a crisis which she ought not to suffer to pass without laying a solid foundation for future harmony? I think there is. Adieu My Dear Sir. Not knowing how far any press of business on the Department of State might delay its communicating I thought a few hasty lines would not be unacceptable.
Yrs truly

A Hamilton
John Jay Esqr. Chief Justice

